Citation Nr: 0705272	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hiatal 
hernia/gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1960 to September 1964  and in the United 
States Army from August 1971 to August 1980.

Procedural history

This appeal arose from a September 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO) which denied the veteran's claim 
of entitlement to service connection for hiatal hernia.  The 
veteran filed a notice of disagreement in August 2004 in 
which he referred to "acid reflux disease".  The January 
2005 statement of the case recharacterized the issue as 
entitlement to service connection for "hiatal hernias 
(gastroesophageal reflux disorder)". The veteran duly 
perfected his appeal via a substantive appeal (VA Form 9) 
filed in February 2005. 

In November 2005 the veteran presented testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder. 

Issues not on appeal

The September 2003 rating action also denied service 
connection for inguinal hernias and for a ventral hernia.  
The veteran did not disagree with that aspect of the 
decision.  Thus, those issues are not in appellate status.

The Board observes that in an October 2005 statement in lieu 
of a VA Form 646, the veteran's accredited representative 
referred to the issues of service connection for inguinal and 
ventral hernias.  This appears to have been a mere oversight 
on the part of the representative.  Those two issues were not 
mentioned by either the veteran or the same representative at 
the Travel Board hearing the next month.  

If the veteran wishes to raise these issues, he is of course 
free to do so by contacting the RO.  


FINDINGS OF FACT

1.  Medical records document persistent GERD with a history 
of hiatal hernia repair.

2.  The veteran's service medical records are missing.  The 
veteran and his spouse have provided statements to the effect 
that he was treated for acid reflux during service.

3.  There is of record a competent medical opinion which 
serves to link the veteran's currently diagnosed GERD with a 
history of hiatal hernia to his military service.


CONCLUSION OF LAW

Hiatal hernia/GERD was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
hiatal hernia/GERD.  In substance, he contends that these 
problems began in the mid-1970's, during his second period of 
active service. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA). 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Notice 

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

The veteran received proper VCAA notification in VCAA letters 
dated in April 2003; October 2005; and March 2006.  The March 
2006 letter specifically referenced the case of Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The RO has obtained service medical records from the 
veteran's first period of service, as well as post-service 
medical records documenting his claimed gastrointestinal 
disability.  The veteran has submitted a November 2005 
medical nexus opinion form P.B.C., M.D. 

Service medical records from the veteran's second period of 
service are missing.  Although during the November 2005 
hearing the matter of whether additional efforts to locate 
such records should be undertaken, for reasons which will 
become apparent the Board does not believe that such efforts 
are necessary. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He requested, and was accorded, a 
personal hearing at the RO in November 2005 before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with his claims

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 
3.303(d)(2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran in essence contends that he experienced 
gastrointestinal problems during his second period of 
military service, from 1971 to 1980, which represented the 
onset of GERD.  He further contends that those 
gastrointestinal problems would be documented in his service 
medical records from that period, which are missing. 

The veteran through his representative has specifically 
indicated that his first period of service, from 1961 to 
1964, is not relevant to this issue.  See the November 2005 
hearing transcript, page 4.  

Initial matter - the missing service medical records

As an initial matter, as was noted above, all of the service 
medical records pertaining to the veteran's second period of 
service are missing.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

Applying the Hickson analysis, it is undisputed that element 
(1), current disability, is satisfied.  The post-service 
medical records document persistent GERD with a history of 
hiatal hernia repair.  With respect to element (3), medical 
nexus, as alluded to above there is an opinion of record from 
Dr. P.B.C. which states that the veteran's "hiatal 
hernia/GERD . . . began while he was in the military."  
That opinion is clearly based on the veteran's report of what 
occurred in service, since the relevant medical records are 
missing.

The outcome of this case therefore boils down to element (2), 
in-service incurrence of disease.  The veteran has testified 
under oath that he experienced gastrointestinal symptoms in 
the mid 1970's and that he was treated for esophageal 
stricture/hiatal hernia/GERD at the Brooke Army Medical 
Center at Fort Sam Houston, Texas in November 1976.  See the 
veteran's hearing testimony, page 6.  His spouse has 
essentially provided the same history in a November 2005 lay 
statement.

In the absence of medical evidence which would verify the 
veteran's report, which evidence was misplaced through no 
fault of the veteran, the resolution of this question hinges 
upon the veteran's credibility.  The veteran, who was a 
medical social worker during this period of service, 
testified under oath aa to what occurred.  To some extent, 
the veteran's report of on ongoing problem with acid reflux 
starting in service is consistent with surgery for the 
consequences of such problem in 1986, six years after 
service.  

After having carefully considered the matter, the Board has 
no reason to doubt the veteran's testimony and the statement 
of his wife.  Element (2), and therefore all three elements, 
are met.  The benefit sought on appeal is accordingly 
granted.     


ORDER

Service connection for hiatal hernia/gastroesophageal reflux 
disease is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


